Fill in this information to identify the case:

 

United States Bankruptcy Court for the:

Eastern District of Pennsyivania

 

Case number (if known) Chapter -

 

Check if this an
0 amended filing

 

 

Official Form 205
Involuntary Petition Against a Non-Individual 1215

 

Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. If you want to begin a case
against a non-individual, use the involuntary Petition Against an Individual {Official Form 105), Be as complete and accurate as possible. If more space
is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor's name and case number (if known).

GARE Identity the Chapter of the Bankruptcy Code Under Which Petition Is Filed

1. Chapter of the Bankruptcy Cheok one:
Code

C Chapter 7

M@ Chapter 11
Identify the Debtor

2. Debtor's name Vascular Access Centers, L.P.

 

 

 

3. Other names you
know the debtor
has used in the last
8 years

 

 

Include any
assumed names,
trade names, or
doing business as
names.

 

4, Debtor's federal Employer C) Unknown
Identification Number (EIN) 7g.9790010

 

EIN

§. Debtor's address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2929 Arch Street
Number Street Number Street
Suite 1705
P.O. Box
Philadelphia PA 19104-0000
City State Zip Code City State Zip Code
. Location of principal assets, if different from principal
Philadelphia place of business
County
Number Street
City State Zip Code
6. Debtor's website (URL) www.vascularaccesscenters.com

 

 

 

7. Typeofdebtor (1 Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP)
Wi Partnership (excluding LLP)
C1 Other type of debtor, Specify:

 

8. Type ofdebtor’s Check one:
business

Official Form 205 Involuntary Petition Against a Non-Individual page 1
Software Copyright (c) 1896-2019 Best Case, LLC - www.bestcase,com
Debtor Vascular Access Centers, L.P. Case number (if known)

 

 

(3 Health Care Business (as defined in 11 U.S.C. § 104(27A)}
CO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B)
Ci Railroad (as defined In 14 U.S.C. § 104(44)

Ci Stockbroker (as defined in 11 U.S.C. § 101(53A)

O] Commodity Broker {as defined in 11 U.S.C. § 101(6)

T] Clearing Bank (as defined In 11 U.S.C. § 781(3)

BE None of the types of business listed.
CJ Unknown type of business.

 

9. To the best of HNo
your knowledge,

 

 

 

 

are any [Cl Yes. Debtor Relationship
Pending be cases District Date filed Case number, if known
against any MM /DD/YYYY
partner or affiliate
of this debtor?
Debtor Relationship
District Date filed Case number, if known
MM /DDIYYYY

 

 

REE Report About the Case
10. Venue Check ane:

WI Over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of business, or principal assets
in this district fonger than in any other district.
[I A bankruptcy case concerning debtor's affiliates, general partner, or partnership is pending in this district.

 

 

11. Allegations Each petitioner is eligible to file this petition under 41 U.S.C, § 303{b).
The debtor may be the subject of an involuntary case under 17 U.S.C. § 303(a}.

At least one box must be checked:

lf The debtor is generally not paying its debts as they become due, unless they are in the subject of a bona fide dispute as to liability or
amount.

1] Within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or agent appointed or authorized to take
charge of less than substantially all of the property of the debtor for the purpose of enforcing a lien against such property, was
appointed or took possession.

 

12. Hastherebeena I hyo
transfer of any
claim against the
debtor by or to
any petitioner?

T] Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy Rule 1003(a).

13. Each petitioner's claim War

 

Philadelphia Vascular Institute, LLG secured loans (claim amount is principal! $1202120
only; unsecured portion of claim will be
based upon collatera! value, which is less
than full claim)

 

$

$
Metter & Company accounting services $11911,25

$

$
Crestwood Associates, LLC vendor $6090

$

$

Total of petitioners’ claims | $4220424.25

If more space is needed to fist petitioners, attach additional sheets. Write the alleged debtor's
hame and the case number, If known, at top of each sheet. Following the format of this form,

Official Form 205 Involuntary Petition Against a Non-Individual page 2
Software Copyright (c) 1996-2019 Bast Case, LLC - www.baestcase.com

 

 

 

 

 

 

 

 

 
Debtor Vascular Access Centers, L.P.

Case number (if known)

set out the Information required In Parts 3 and 4 of the form for each statement under penalty
of perjury set out In Part 4 of the form, followed by each additlonal petitioner's (or
representative's) signature, along with the signature of the petitioner's attorney.

 

Request for Relief

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement In connection with a bankruptcy case can result In fines up to $500,000 or

imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C. specified In this petition. If a petitioning creditor Isa
corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b), If any petitioner Is a forelgn representative appointed In a foreign

proceeding, attach a cartified copy of the order of the court granting recognition.

  

ab

Name and malling address of petitioner
Philadelphia Vascular Institute, LLC
Name

585 County Line Road
Number Street

Radnor PA 19087-0000
City State

 

Zip Code

Name and malllng address of petitioner's representative, If any

 

Name

 

Number Street

 

City State Zip Code

| declare under penalty of perjury that the foregoing is true and correct,
Executed on November 12,

2019

MM/DD/IYYYY

ae
fs/ James F, McGuckin

Signature of petitioner or representative, Including representative's title

 

| have examined the Information In this document and have a reasonable bellef that the
a | & es

 

Information Is true and corre

re

    
  
 

  

 

David Smith, Esquire
Printed name

Smith Kane Holman, LLC
Firm name, if any

112 Moores Road

Sulte 300

Number Street

Malvern PA 19355-0000

 

 

 

City State Zip Code
Contact phone Email dsmith@skhlaw.co
610-407-7215 m
Barnumber §9098
State PA
A
‘s/ David Smith, Esquire :
Signature of attorney
Date signed November 12, 2019

 

MM/DD/YYYY

 

Name and mailing address of petitioner
Metter & Company
Name

831 DeKalb Pike
Number Street

Blue Bell PA 19422-0000
City Stale

 

Zip Code

Name and mailing address of petitioner's representative, If any

 

Name

 

Official Form 205
Software Copyright (c) 1996-2019 Bast Case, LIC - www,besicase.com

David Smith, Esquire
Printed name

Smith Kane Holman, LLC
Firm name, if any

112 Moores Road

Suite 300

Number Street

Malvern PA 19355-0000

 

 

Cily State Zip Coda
Contact phone Email dsmith@skhlaw.co
610-407-7215 m
Barnumber 59098
State PA
page 3

Involuntary Petition Against a Non-individual

 

 
 

Debtor Vascular Acoess Centers, LP. - Gage number ¢rknown)

' 1
Is! David Smith, Esquire Wf ‘e
|

Signature of attorney

Date signed = November 12, 2019
MM/DDIYYYY

 

Number Street

  
   
 
 

 

Clty State Zip Code

| declare under penally of perjury that the foregoing ls true and correct.
Executed on November 12,
2018
MM /DD/YYYY

 

Is! Stan A. Metter, Owner

 

Signature of petitioner or ere Including representative's title

 

Name and mailing address of petitioner

 

 

 

 

 

 

 

Crestwood Associates, |.LC David Smith, Esquire

Name Printed name

240 East Lincoln Street Smith Kane Holman, LLC

Number Street Firm name, If any
112 Moores Road

Mount Prospect IL 60056-0000 Sulte 300

Clty State Zip Code Number Street
Malvern PA 19355-0000

Name and malling address of petitioner's representative, If any Clly . Slate Zip Coda
Contact phone Emall dsmith@skhlaw.co

610-407-7215 m :

 

Name
Barnumber 59098

 

 

 

 

 

 

 

State PA
Number Street
Clly State Zip Code
| declare under penally of perjury that the foregolng Is true and correot,
Executed on November 12,
2019 ie! David Smith, Esquire
MM /DD/YYYY Signature of attorney
Date signed November 12, 2049
fs/ Brian McGuckln MM/DDIYYYY
Signature of petitioner or representallve, Including rapresentative's litle
Officlal Form 208 Involuntary Petition Against a Non-Individual page 4

Software Copyright (0) 1990-2019 Bool Caso, LLC - wrw.bestense.com

“ee

 
 

 

 

Debtor Vascular Access Gentera, L.P. Case number sirtnown)

Number Streal

 

Clty State Zip Coda

I declare under penalty of perjury (nat the foregoing I true and correct.
Executed on November 12,
Ja! David Smith, Esquire

2019
MM /DDTYYYY “Signature of attorney

: Date signed = November 12, 2019
is! Stan A. Motter, Owner WM 7OD7 yyYy rr —

“Bignature of pelitoner or representailve, Including representative's title

 

Pe Ranieiireno neon ipiMip au venanan

 

Name and mailing address of patitioner aye
Crastwood Associates, LLC ; David Smith, Esquire

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

Name o 6 Printed name
240 Eaat Lincoln Street @2| Smith Kane Holman, LLC
Number Suest EM Firm name, ifany
Ha: 112 Moores Road
Mount Prospect IL 60066-0000 ae Sulte 200
Clty State Zip Coda fon Number  Sireet
; Malvern PA 19386-0000
Namo and malling address of petitioner's representative, Ifany  Clly Slate Zip Code
Contact phone Email demith@skhlaw.co
610-407-7216 m
Name
Barnumber 69098
State PA
Number Street
“Ciy Stale Zip Code 5 £
I daclare under penalty of perjury that the foregoing is true and correct. ae is i
Execuledon November 12, ’ ) Ww,
2019 fa! David Smith, Esquire ih
MMOD TYYYY me Signature of altorney "
- al Ra Date signed Hoveraber 12, 2019
isi Brian MeGuckin is DD/YY
Signature of patilioner or representative, Including representative's ws
Official Form 205 Involuntary Petition Against a Non-individual page 4

Software Copyright (o) 1006-2018 Bott Gasp, LLC - www, boslosto,com

 

 

 
